Dargan, Ch.,
delivered the opinion of the Court.
This Court is satisfied with the decree of the Chancellor who tried the case on the Circuit. And it is not deemed necessary to add any thing to what is said in the Circuit decree, in regard to the questions therein discussed. If, on the final adjustment of the accounts of Josephn Kennedy, with the firm of Joseph Kennedy & Co. it should appear that the said Joseph Kennedy *125is entitled to any thing, as a balance due him, arising on the effects and assets of the said firm, in the hands of James R. Aiken, the assignee, thé Circuit decree does not conclude, nor does this Court intend to conclude, the said James R. Aiken from using the debt of Hazeltine & Walton, which he has paid, as a discount, or sett off, against any balance that may be found due to Joseph Kennedy, on the settlement of his accounts, in manner as aforesaid.
It is ordered and decreed, that the Circuit decree be affirmed, and the appeals dismissed.
Johnston and Dunkin, CC., concurred.

Appeals dismissed.